IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JEAN COULTER,                  : No. 403 WAL 2014
                               :
               Petitioner      :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
           v.                  :
                               :
                               :
MARY SUZANNE RAMSDEN,          :
STEPHANIE ANDERSON, RAPHAEL    :
RAMSDEN & BEHERS, DENNIS       :
MCCURDY, SUSAN LOPE, ELIZABETH :
SMITH, ROCHELLE GRAHAM, BUTLER :
COUNTY CHILDREN AND YOUTH      :
SERVICES, AND THOMAS DOERR,    :
                               :
               Respondents     :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.